Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00393-CV

                                    STATE FARM LLOYDS,
                                          Appellant

                                                 v.

                                        Stephen A. VEALE,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-10370
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: March 11, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal which is unopposed by appellee.

Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of

the appeal are taxed against the appellant.

                                                  PER CURIAM